           Case 2:20-cr-00029-DLC Document 45 Filed 05/13/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


UNITED STATES OF AMERICA,                                    CR 20–29–BU–DLC

                          Plaintiff,

           vs.                                                     ORDER

RICK RYAN GARCIA,

                          Defendant.


      Before the Court is the United States’ Motion for Final Order of Forfeiture.

(Doc. 43.) Having reviewed the motion, the Court finds:

      1.         The United States commenced this action pursuant to 18 U.S.C.

§ 924(d), 21 U.S.C. §§ 853(a)(1) and (2), and 21 U.S.C. § 881(a)(11).

      2.         A Preliminary Order of Forfeiture was entered on March 4, 2021.

(Doc. 41.)

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 42.)

      4.         It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d), 21 U.S.C. §§ 853(a)(1) and (2), and 21 U.S.C. § 881(a)(11).

Accordingly,

      IT IS ORDERED that:

                                              1
           Case 2:20-cr-00029-DLC Document 45 Filed 05/13/21 Page 2 of 2



      1.      The motion for final order of forfeiture (Doc. 43) is GRANTED.

      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), 21 U.S.C. §§ 853(a)(1) and (2),

and 21 U.S.C. § 881(a)(11), free from the claims of any other party, the following

property:

      •       Walther model PPX 9mm pistol, SN FAR3373

      •       12 rounds of 9mm ammunition.

3.    The United States shall have full and legal title to the forfeited property and

may dispose of it in accordance with law.

      DATED this 13th day of May, 2021.




                                          2
